McBride, J.,

delivered the opinion of the Court.

‘‘Crockett brought an action before a justice of the peace, against Ash-worth, and obtained judgment, when Ashworth appealed to the Circuit Court of .St. Clair county, where judgment having again been had against him, he moved to set the same aside, and on the refusal of the court to set aside the judgment, he excepted and appealed from the judgment to-this Court.
The action was founded on a note given by Ashworth to one William. Ainsworth, and has endorsed on it the following, “For value received, I. assign the within note to R. G. Crockett, this 20th Dec., 1846.”
The question is, does the endorsement vest in the plaintiff below the’ right to maintain the action in his own name P
The statute regulating the assignment of bonds and notes, R. C.,’ 1845,. p. 190, sec. 2, provides, “that all bonds and promissory notes for money «or property shall be assignable by an endorsement on such bond or promissory note, and .the assignee may maintain an action thereon in his own name against the obligor or maker, for the recovery of the money.or property specified in such bond or note, or so much thereof as shall appear to be due at the time of the assignment, in like manner as the obligee -or payee might have done.”
The word assignable, as used in the foregoing-section, means transferred by writing, and is required to be endorsed by the asssignor on the bond or note transferred, and to make it the act of the assignor,' and obdigatory on him, it must be done in his name. The endorsement in this «ease does not appear to have been made by the obligee of the note, or any one else, as no name is signed to it. It can only be regarded as an unimportant memorandum, an idle act or incomplete and inoperative attempt to make an assignment, and confers no right on the plaintiff to sue at law in his own name. This being the character of the endorsement, the Circuit Court erred in receiving parol evidence to show that it was intended by the assignor as a transfer of the note. That intention can only be made manifest by the writing itself.
The other Judges concurring,
the judgment of the Circuit Court is reversed, and the cause remanded.